Citation Nr: 1820605	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 60 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity.

5. Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity.   

6.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

7. Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.   

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to June 1974.

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in April 2016.  At that time, the Board remanded issues of increased rating for hearing loss and service connection for hypertension, erectile dysfunction, and a nasal/sinus disorder for additional development.  The Board also remanded issues of entitlement to increased ratings for peripheral neuropathies and IBS/GERD and entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) for the issuance of a statement of the case.  In a July 2017 rating decision, VA granted service connection for erectile dysfunction and a nasal/sinus disorder and granted an earlier effective date for the award of a TDIU, which satisfied these issues.  In September 2017, VA issued a statement of the case on the issues of entitlement to increased ratings for peripheral neuropathies and IBS/GERD, which the Veteran appealed and which have been certified to the Board.  



FINDINGS OF FACT

1.  Hypertension was not manifest to a compensable degree until many years after discharge from service, is not related to service, and is not secondary to a service-connected disability, including diabetes mellitus type 2 (diabetes).  

2.  Adequate audiometric testing has not revealed hearing acuity worse than level I in either ear.  

3.  The Veteran's IBS and GERD is assigned the maximum schedular rating.  

4.  The Veteran's diabetic neuropathy of the right and left upper extremities have not approximated worse than mild impairment of the median nerve.  

5.  The Veteran's diabetic neuropathy of the right and left lower extremities have not approximated worse than moderate impairment of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a rating in excess of 60 percent for IBS and GERD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346 (2017).  

4.  The criteria for a rating in excess of 10 percent for diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8616 (2017).

5.  The criteria for a rating in excess of 10 percent for diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8616 (2017).

6.  The criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620 (2017).

7.  The criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

The service treatment and examination records reveal no diagnosis of hypertension or blood pressure readings suggestive of hypertension, as defined by VA regulation.  

A  February 1999 private treatment record reveals the Veteran's negative history of medications; his only reported prior medical history was an appendectomy.  An October 1999 private treatment record reveals the Veteran's negative history of medication or prior medical history.  

An emergency treatment record dated from approximately 2000/2001, when the Veteran was 55 years old, reveals a history of high blood pressure.  

A February 2014 VA examination record reveals the Veteran's history that he was diagnosed with hypertension within 18 months of discharge from service, potentially within a year.  He reported starting medication for hypertension in approximately 1976.  

A July 2016 VA examination record reveals the examiner's determination that the Veteran's hypertension was not due to the service-connected diabetes because the hypertension predated the diabetes.  An addendum opinion was obtained in December 2016.  The examiner reported that the Veteran's hypertension was less likely than not due to the service-connected diabetes.  The examiner explained that although the exact date of onset of the hypertension was unclear from the records, the Veteran himself has reported that it significantly predated the diagnosis of diabetes.  The examiner explained that diabetes does not cause hypertension unless there is severe late stage diabetic nephropathy and that there was no evidence of nephropathy.  The examiner further determined it was less likely than not that the hypertension was aggravated by diabetes.  The examiner explained that "to show aggravation by diabetes it would be necessary to show that the Veteran's blood pressure became difficult to control with the need for significant medication changes to obtain and maintain adequate control of his blood pressure following the    development and diagnosis of diabetes."  The examiner reported that VA treatment records show that in 2006 the Veteran was treated for hypertension with Losartan at a dose of 50 mg daily and that the dose was raised to 50 mg BID in April 2007, which was entirely consistent with natural progression of hypertension.  The examiner added that in July 2016, the medication was still maintained at 100 mg daily, with no additional medications needed to control his hypertension.  The examiner found no evidence that yet higher doses of medication, different    medications, or multiple medications were permanently needed to control the Veteran's hypertension between 2007 and 2016.

Service connection is not warranted for hypertension.  Initially, the Board finds the evidence shows that hypertension was not manifest to a compensable degree until more than one year after discharge from service.  Service treatment and examination records reveal no finding or history indicative of hypertension.  The Veteran did not report a history of hypertension or medication for hypertension in 1999, and the initial history of record dates in 2000/2001, more than 25 years after discharge from service.  The Veteran has reported being diagnosed with hypertension within 18 months, and potentially 12 months, after discharge from service and provided medication for hypertension within two years of discharge from service.  To the extent the Veteran is competent to report his diagnostic history, the Board finds it is not probative because it is contradicted by the private treatment records dated in 1999, which reveal a negative history of medication and no history of hypertension.  

Furthermore, the evidence does not suggest that the hypertension is related to service.  There is no medical opinion of record linking the hypertension to service, and the Veteran has not provided a history of hypertensive symptoms during and since service or otherwise indicated how the disorder could be related to service, and, as discussed above, the Board has determined the current history of hypertension since approximately 1975/1976 is not probative as it is inconsistent with earlier medical records.  

Finally, the evidence does not suggest that the hypertension is secondary to a service-connected disability, notably diabetes.  There is no medical opinion linking the hypertension to a service-connected disability, through either cause or aggravation, and a VA examiner provided probative opinions that the hypertension was not caused or aggravated by the service-connected diabetes.  The record does not include any medical evidence of a link between the Veteran's hypertension and a service-connected disability.  Although the Veteran might believe that his hypertension is related to service or is secondary to service-connected disability, the record does not suggest the Veteran, who is a layperson, is competent to determine such a relationship.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  The evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average if the evidence demonstrates the existence of exceptional patterns of hearing impairment, as defined by 38 C.F.R. § 4.86.

An April 2009 VA examination record reveals the Veteran's history of difficulties hearing what people are saying, particularly on the right side.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
55
LEFT
15
20
30
35
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A December 2011 VA treatment record reveals that audiometric testing was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
55
LEFT
20
25
30
45
55

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A July 2016 VA treatment record reveals the Veteran's history of inability to hear the television, particularly if the actors are speaking softly, or people when they are not facing him while talking.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
55
LEFT
15
20
25
50
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A December 2016 VA treatment record reveals the Veteran's history of significant hearing loss, for which he was told to increase the volume on television to understand.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
55
LEFT
10
20
25
50
60

The record indicates that the CIDW-22 word list was used to test speech audiometry.  VA regulations require use of the Maryland CNC word list.  Thus, the testing is not adequate for VA rating purposes.  

The schedular criteria for a compensable rating have not been met at any time during the appeal period, and exceptional patterns of hearing impairment are not demonstrated.  38 C.F.R. § 4.86.  The reliable and adequate examination results consistently show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  

IBS/GERD

VA rates IBS under Diagnostic Code 7319, which rates irritable colon syndrome.  Diagnostic Code 7319 provides a maximum rating of 30 percent.  VA rates GERD under Diagnostic Code 7346, which rates hiatal hernia.  Diagnostic Code 7346 provides a maximum rating of 60 percent.  38 C.F.R. § 4.114.

The Veteran's IBS and GERD are rated as 60 percent.  This is the highest available schedular rating under the applicable rating codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7346.  The Board has considered whether a separate rating is warranted but finds none is available.  Notably, VA precludes the assignment of separate ratings for diagnostic codes 7319 and 7346; instead, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  Furthermore, a separate rating is not warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a TDIU effective May 8, 2010, and the record, notably a VA form 21-4192 submitted by the Veteran's former employer, documents that the Veteran maintained gainful employment until May 7, 2010.  

Peripheral Neuropathies

The neuropathies of the upper extremities has been rated as neuritis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8615.  The Veteran is noted to be right-handed, making his right arm the major extremity, and his left arm the minor one.  The neuropathies of the lower extremities have been rated as neuritis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8620.

"Incomplete paralysis" is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a.  Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  The maximum rating for non-sciatic neuritis is the rating for "moderate incomplete paralysis" unless the neuritis is characterized by organic changes.  38 C.F.R. § 4.123. 

VA provides ratings between 10 and 50 percent for impairment of the median nerve.  Mild impairment of the major or minor extremity warrants a 10 percent rating, moderate impairment warrants a 30 percent rating for the major extremity, and severe impairment warrants a 50 percent rating for the major extremity.  Complete paralysis of the median nerve is described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances

VA provides ratings between 10 and 80 percent for impairment of the sciatic nerve.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A February 2014 VA examination record reveals the Veteran's history of intermittent numbness in the hands and shooting pain from the wrist to the fingers if he sits for "long" periods.  He reported numbness in the feet on two occasions in the previous 12 months.  He also reported occasional burning in the feet and numbness of the left leg that caused him to fall.  The examiner found no symptoms attributable to diabetic neuropathy.  Clinical examination revealed normal strength throughout.  Reflexes were normal in the upper extremities and knees but 1+ at the ankles.  Sensation was normal to position sense and vibration sense.  Sensation was normal to cold sensation except in the left lower extremity, where it was decreased.  Sensation was normal to light touch except in the left ankle/lower leg, where it was decreased.  There was no atrophy or trophic change.  

A June 2014 VA treatment record reveals a finding of decreased sensation in the upper extremities, greater on the left upper extremity.  A July 2014 VA treatment record reveals the Veteran's history of periodic paresthesias of the left lateral and anterior thigh, worse with long car rides.  The Veteran also reported low back pain.  The diagnosis was left lower extremity radiculopathy.  A July 2014 VA neurology consult record reveals the Veteran's history of painful paresthesias of the extremities.  He reported a numb and tingling sensation in the hands for the previous two years that had become present most of the time.  He reported that he had the same sensation in the feet for the past year or so.  He also reported brief electric shock sensations in the hands.  He had not noticed weakness.  He reported an episode one year earlier where the left leg seemed to collapse on him, causing him to fall.  Examination revealed full motor strength throughout, including the intrinsic hand muscles.  Fine finger movements and finger-to-nose testing were intact.  Gait was cautious, requiring a few steps to turn.  Tandem walking was done with mild difficulty.  Sensation was diminished to pinprick in a stocking distribution, and otherwise intact to primary modalities, including pinprick over his hands.  Reflexes were intact at the knees with reinforcement, 1+ in the upper extremities, and absent at the ankles.  The examiner determined the Veteran had diabetic neuropathy involving his feet and bilateral carpal tunnel syndrome accounting for the upper extremity symptoms.  A subsequent July 2014 VA treatment record reveals the Veteran's history that the painful paresthesias had diminished with medication, though he still had numbness in the hands and feet.  Strength was normal.  Sensation was diminished to pinprick in a stocking distribution and over the fingers along the palmar surface bilaterally.  Vibration was intact at the ankles.  Reflexes were diffusely diminished and absent at the ankles.  Gait was slightly cautious.  A subsequent July 2014 neurosurgery record reveals findings of normal motor strength, intact finger movements, and normal gait.  Sensation to pinprick was diminished in the hands and lower extremities distally and absent in the feet.  Sensation to light touch was diminished in the feet, otherwise intact.  Sensation to vibration was diminished distally in the extremities.  Deep tendon reflexes were 1+.  

An October 2014 VA examination record reveals diagnosis of diabetic peripheral neuropathies.  The examiner determined the condition was associated with moderate paresthesias and/or dysesthesias in the lower extremities, mild numbness in the upper extremities, and moderate numbness in the lower extremities.  Clinical testing revealed normal motor strength and normal deep tendon reflex.  Sensation was diminished to light touch at the hands/fingers, ankles/lower legs, and feet/toes and diminished to vibration sensation.  There was no atrophy or trophic change.  The examiner determined there was mild incomplete paralysis of the bilateral median nerve and moderate incomplete paralysis of the bilateral sciatic nerve.  

A June 2015 VA neurology record reveals the Veteran's history that his neuropathic discomfort had been relatively quiet.  Examination revealed no weakness.  Sensation was diminished to pinprick over the feet and possibly the thumbs.  Vibration was intact at the ankles.  Reflexes were absent throughout.  

An October 2015 private treatment record reveals clinical findings of normal strength, bulk, and tone, normal sensation, and 2+ reflexes.  

An April 2017 VA treatment record indicates that motor strength was full throughout.  Deep tendon reflexes were 1+, and both big toes had plexor plantar response.  Sensation was decreased below the knee.  Coordination movements were normal, and gait was normal.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted at any time for either upper extremity.  Specifically, the Board finds the disability does not approximate worse than mild impairment of the median nerve.  Although the record includes competent and credible history of pain and numbness, clinical evaluation consistently revealed normal muscle strength and tone and normal coordination and movement of the hands and fingers, and the Veteran maintains some, albeit diminished, sensation and reflexes.  The Board finds the evidence demonstrates that the neuropathy in the upper extremities does not more nearly approximate moderate than mild impairment.  This determination is consistent with the 2014 VA examiner's assessment of the severity of the neuropathies of the upper extremities.  The Board has considered whether there is any other basis for assigning a higher rating during this period but has found none.  There is no evidence, including history, of associated limitation of motion of the hands/finger during this period.  Furthermore, the Board finds there is no basis for assigning a separate rating as there is no evidence of distinct symptoms that are not considered in the rating assigned for this period.

The Board further finds a rating in excess of 20 percent is not warranted at any time for the neuropathies of the lower extremities.  Specifically, the Board finds the record does not suggest the presence of more than moderate impairment of the sciatic nerve due to diabetic nerve impairment.  Although the record reveals the Veteran's histories of numbness and pain in the foot and leg and findings of diminished and absent sensation and reflex, the records consistently reveal findings of normal strength, normal muscle tone, and no trophic changes.  The record also predominantly reveals findings of present, albeit diminished, reflex, which indicates that there is no chronic absence of reflex.  Additionally, although the record does indicate persistent impairment of sensation bilaterally, the record does not suggest persistent loss of sensation.  Furthermore, the 2014 VA examiner provided the opinion that the neuropathies were at most moderate.  The Board acknowledges that the Veteran has competently reported pain, numbness, and tingling which have resulted in functional impairment, including one fall.  The Veteran has consistently denied weakness, however, and the record indicates that the Veteran has normal motor functioning and generally present, albeit diminished, sensation and deep tendon reflex.  The Board finds the objective findings, which are consistent with the examiners' findings on the impact of the diabetic neuropathy on functional ability and the finding of only at most moderate incomplete paralysis, are most probative.  The Board has considered whether there is any other basis for assigning a higher or separate rating but has found none. 

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for hypertension is denied.  

A rating in excess of 60 percent for IBS and GERD is denied.

A compensable rating for hearing loss is denied.

A rating in excess of 10 percent for diabetic neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for diabetic neuropathy of the left upper extremity is denied.

A rating in excess of 20 percent for diabetic neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


